MOORE, P. J.
I concur. However, I think that the nature and importance of the case require a treatment of its *906merits rather than its disposition on account of the oversight of a technicality in the appointment of petitioner. Because the statute whereunder the position was created is new and because a similar situation may recur at any time, it is imperative that the status of the official phonographic court reporter under the new statute (Code Civ. Proc., § 261b, chap. 1031, Stats. 1943) be established by a decision upon the contentions presented by this case.
Prior to October, 1943, petitioner had been duly appointed by the judges of the superior court as one of its.phonographic reporters who serve its fifty departments and he had been assigned to a particular judge “to work in the department to which that judge is assigned, so long as that department is in session.” (Buie 5, Buies of Superior Court, Los Angeles County.) On a regular court day of that month, when his department was not in session, petitioner was not employed, and so reported to the presiding judge. On the same day a department of the same court sitting in Long Beach was engaged in the conduct of a judicial proceeding and the services of a reporter were required, whereupon the presiding judge pursuant to the same rule made an order directing petitioner to serve the Long Beach department. Petitioner refused the assignment, ignored the order and defied the court. Here we have rebellion—rebellion in a quarter where it should be least expected—resistance by an officer of a court against the very court that employed him. Whether he was serving de jure or de facto, he was a veteran court reporter, was familiar with the technique of court procedure and knew the paramountcy of obedience to judicial orders. He was familiar with rule 5 whereby the presiding judge is free to assign a reporter to another department where his services are required, when “the particular judge” to which he has been assigned is holding no session. Frustration of the court’s orderly procedure must not be tolerated. No relationship however intimate, no personality, however winsome, may with impunity mock the authority of a court in its effort to maintain the mechanics for the administration of justice.
Buie 5 was adopted by the entire court and was designed for the guidance and the governance of the presiding judge in the administration of the court’s business. It cannot by him be lightly set aside to accommodate the whim of one, or the pleasure of all, of the reporters of the court. In making assignments of reporters the presiding judge exercises the *907power of the whole court (White v. Superior Court, 110 Cal. 60 [42 P. 480]; Brown v. Campbell, 110 Cal. 644, 648 [43 P. 12]; Haines v. Commercial Mortgage Co., 206 Cal. 10, 12 [273 P. 35].) While it is true, as petitioner contends, that he was appointed by a majority of the judges, it is equally true that all the judges had adopted the rule conferring upon their presiding judge authority to act for the court in assigning unemployed reporters to busy departments. Hence the order assigning petitioner was valid.
Notwithstanding that every court has power to control the conduct of its ministerial officers and to compel obedience to its orders (Code Civ. Proc., § 128) and although petitioner had scorned the authority which had placed him in a position of honor and responsibility, he invokes the power of this court to reinforce him in his contumacious behavior. We dare not do so. There is no equity in his bill. While he stands in contempt of a valid order of the superior court he is in no position to demand from us relief from such order. (El Camino Land Corporation v. Supervisors, 43 Cal.App.2d 351, 354 [110 P.2d 1076]; Bashore v. Superior Court, 152 Cal. 1, 4 [91 P. 801].) Where it appears that with reference to the very question at issue the conduct of a petitioner has been such as to render it inequitable to grant him relief by mandamus, the court may properly deny the writ. (Bashore v. Superior Court, supra.) Even though petitioner had clearly shown a legal right for which mandamus would be an appropriate remedy the court is not obliged to allow it. (El Camino etc. v. Supervisors, supra.) Petitioner has taken no steps to exculpate himself; has done no penance for his contempt. Having himself done no equity he seeks it in vain. (El Camino etc. v. Supervisors, supra.) To grant his petition would “result in grievous public wrong” (18 R.C.L. p. 138); would impair the prestige of the courts; would exalt the behavior of him who would enjoy the distinction and profit of a reporter’s position but contemn the court at his pleasure or caprice.
Petitioner bases his claim upon the assumption that he holds a public office. That assumption has no legal basis. To him no part of the sovereign power is delegated. The performance of his duties is no part of the governmental function. His tenure is transient and incidental. (Sharpe v. City of Los Angeles, 136 Cal.App. 732, 737 [29 P.2d 797]; Barry *908v. County of Glenn, 42 Cal.App.2d 76 [108 P.2d 81].) The reporter is an “adjunct of the court”; a part of its machinery; a ministerial officer. (Stevens v. Truman, 127 Cal. 155, 161 [59 P. 397].) He is not enumerated as a county officer. (Pol. Code, § 4103.) The reference in the code to the reporter as occupying an “office” is to be attributed to the poverty of our language and not to an intent on the part of the Legislature to invest him with, the rights and prerogatives of one who exercises a part of sovereignty.
In view of these sentiments I think the decision of this court upon the facts of this ease should serve as a warning to those officers of courts who would disdain orders duly made in the administration of the court’s business as well as those made in the conduct of judicial proceedings.
A petition for a rehearing was denied July 5,1944, and petitioner’s application for a hearing by the Supreme Court was denied August 10, 1944.